Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 37-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 16, 2022.
Applicant's election with traverse of invention group I and compound species of 2-amino-6-(3,4-dimethoxyphenyl)-4-(N,N-dimethylamino)-quinazoline in the reply filed on November 16, 2022 is acknowledged.  The traversal is on the ground(s) that search of all inventions would have not been an undue burden.  This is not found persuasive because the inventions are  distinct and independent for reasons as set forth in prior office action, many separated searches would have been required for search of all the inventions
The requirement is still deemed proper and is therefore made FINAL.
The elected species has been found allowable and search has been extended within the broadest claims.
Claim Objection
Claims 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 35 recites compounds: 2-acetamino-6-(3,4-dimetoxyphenyl)-4-amino-quinazoline and 2-acetamino-6-(4-acetamidophenyl)-4-amino-quinazoline (page 8, lines 3-4 from the bottom). The compounds are beyond the scope as defined in claim 30 as 30 defines R4 as not a hydrogen.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 30 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kobayashi et al. (US 4,464,375).
Kobayashi et al. teach 4-anillinoquinazoline derivatives of formula (I): 
    PNG
    media_image1.png
    96
    168
    media_image1.png
    Greyscale
wherein R1 represents a hydrogen atom, a halogen atom, a trifluoromethyl group or a nitro group; R2 represents a hydrogen atom, a C1 -C4 alkyl group, an alkoxy group or a halogen atom; and R3 represent hydrogen or C1-C4 alkyl, and pharmaceutical composition comprising the same for analgesic or anti-inflammatory treatment. See, particularly, the abstract, and the claims.  Expressly disclosed compounds include 6-chloro derivatives, such as 6-Chloro-4-(3'-methylanilino)quinazoline. See, cols 3-4.
Claim(s) 30-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Henrie et al. (US 5,534,518, IDS).
Henrie et al. teach substituted 2,4-diaminoquinazoline, particularly, 6-substitued 2,4-diaminoquinazoline: 
    PNG
    media_image2.png
    107
    176
    media_image2.png
    Greyscale
, R1 and R6 are independently hydrogen or lower alkyl; R2 and R7 may be hydrogen, lower alkyl, alkylcarbonyl; W, Y, Z may be hydrogen, or lower alkyl, X, may be halogen, phenyl, which may be substituted with Cl, F, lower alkoxy. See, particularly, cols. 1 to 2. In one preferred embodiment, R1 and R2 with the nitrogen attached to form an oxygen containing heteroring, and X is phenyl, or Cl, F, lower alkoxyl substituted phenyl, W, Y, Z are hydrogen or lower alkyl. See, col. 6. Particularly disclosed examples include compounds 8, 9, and 44, wherein R1, R2, R6, R7, W, Y, Z are hydrogens, and X is Br,  F, 4-t-butyl phenyl, respectively (table 1, col. 47-50, compound 8 is 2-amino-6-bromo-4-amino-quinazoline recited in claim 33, page 6, line 7); compounds 48 and 49, wherein R1, R2, R6, R7, Y, Z are hydrogens, W is Cl, and X is 4-fluorophenyl and 4-chlorofhenyl respectively; Compound 106, wherein R1, R2, R6, R7, Y, Z are hydrogens, W is hydrogen, X is 2-chlorophenyl (cols 57-58). Compound 114, wherein R1, R2, R6, R7, Y, Z are hydrogens, W is methyl, X is 4-chlorophenyl (cols 59-60). When the prior art discloses a range, which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006). In instant case, the scope of  the substitued 2,4-diaminoquinazoline claimed herein and and those disclosed by Henrie overlaps in the aspect of the substituents, and Henrie et al. specifically names the substituents herein, such as R7 as lower alkyl, R2 as hydrogen or alkylcarbonyl. Therefore, the prior art provides sufficient specificity for claimed 6-substituted 2,4-diaminoquinazoline. As to the limitation of “comprising one or more pharmaceutical acceptable excipients,” note, Henrie et al. teach stock solution of the compounds in DMSO, wich is a well-known pharmaceutically acceptable excipient. See, col. 90, lines 14-67. As to the intended use of the composition as pharmaceutical composition, note,  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, a DMSO solution of the compounds would be capable of the pharmaceutical utility as DMSO is a pharmaceutical acceptable excipient.
Claim Rejectiosn 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henrie et al. (US 5,534,518, IDS).
Henrie et al. teach substituted 2,4-diaminoquinazoline, particularly, 6-substitued 2,4-diaminoquinazoline: 
    PNG
    media_image2.png
    107
    176
    media_image2.png
    Greyscale
, R1 and R6 are independently hydrogen or lower alkyl; R2 and R7 may be hydrogen, lower alkyl, alkylcarbonyl; W, Y, Z may be hydrogen, or lower alkyl, X, may be halogen, phenyl, which may be substituted with Cl, F, lower alkoxy. See, particularly, cols. 1 to 2. In one preferred embodiment, R1 and R2 with the nitrogen attached to form an oxygen containing heteroring, and X is phenyl, or Cl, Br, F, lower alkoxyl substituted phenyl, W, Y, Z are hydrogen or lower alkyl. See, col. 6. Particularly disclosed examples include compounds 8, 9, and 44, wherein R1, R2, R6, R7, W, Y, Z are hydrogens, and X is Br,  F, 4-t-butyl phenyl, respectively (table 1, col. 47-50); compounds 48 and 49, wherein R1, R2, R6, R7, Y, Z are hydrogens, W is Cl, and X is 4-fluorophenyl and 4-chlorophenyl respectively; Compound 114, wherein R1, R2, R6, R7, Y, Z are hydrogens, W is methyl, X is 4-chlorophenyl (cols 59-60). Henrie et al. further teach stock solution of the compounds in DMSO, wich is a well-known pharmaceutically acceptable excipient. See, col. 90, lines 14-67. 
Henrie et al. do not teach expressly an example that is within the scope of claimed substituted 2,4-diaminoquinazoline, such as 2-amino-6-(4-chlorophenyl)-4-amino-quinazoline, or 2-amino-6-(4-chlorophenyl)-4-(n-butylamino)-quinazoline.
However, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed the invention was made, to make a substituted 2,4-diaminoquinazoline within the scope of claim 30, such as 2-amino-6-(4-chlorophenyl)-4-(n-butylamino)-quinazoline.
A person of ordinary skill in the art would have been motivated to make a substituted 2,4-diaminoquinazoline within the scope of claim 30, or a compounds recited in claim 33, such as 2-amino-6-(4-chlorophenyl)-4-(n-butylamino)-quinazoline because Henrie et al. teach that the hydrogen at 4-amino is interchangeable with lower alkyl. Henrie et al. further teach that W at 5-position may be hydrogen or lower alkyl. Thus, modification of compound 49 by replace methyl at the 5 position with hydrogen and substituting 4-amino groups with n-butyl would have been obvious. As to the intended use of the composition as pharmaceutical composition, note,  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, a DMSO solution of the compounds would be capable of the pharmaceutical utility as DMSO is a pharmaceutical acceptable excipient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627